Case 20-21595-GLT         Doc 90    Filed 06/12/20 Entered 06/12/20 15:19:44               Desc Main
                                    Document     Page 1 of 3


                    IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

IN RE:                                            ) Case No. 20-21595-GLT
Majestic Hills, LLC,                              )
               Debtor,                            ) Chapter 11
Majestic Hills, LLC,                              )
               Movant,                            ) Related Document No. 88-10
               vs.                                ) Hearing Date: 06/18/20 @ 9:00 a.m.
No Respondent.                                    ) Document No.


DEBTOR’S MOTION TO RESCHEDULE HEARINGS ON MOTIONS FOR AN ORDER
  (I) APPROVING THE ASSUMPTION OF THE SETTLEMENT AGREEMENT AND
RELEASE, (II) APPROVING THE SALE OF CERTAIN INSURANCE POLICIES, AND
       (III) ISSUING AN INJUNCTION PURSUANT TO THE SALE OF CERTAIN
                             INSURANCE POLICIES

         AND NOW, comes the Debtor, Majestic Hills, LLC, by and through its counsel,

Donald R. Calaiaro and Calaiaro Valencik, and presents the following:

         1.    The Debtor filed a voluntary petition for relief under chapter 11 of the

Bankruptcy Code on May 21, 2020.

         2.    On May 21, 2020, the Debtor filed two Motions for an Order (I) Approving

the Assumption of the Settlement Agreement and Release, (II) Approving the Sale of

Certain Insurance Policies, and (III) Issuing an Injunction Pursuant to the Sale of Certain

Insurance Policies related to the insurance policies with Mutual Benefit Insurance

Company and Westfield Insurance Company (collectively, the “Motions”). See ECF Nos.

10-12.

         3.    The hearings on the Motions is currently scheduled for June 18, 2020, at

9:00 a.m.1


1
        The hearing on the Debtor’s Application to Employ Donald R. Calaiaro and Calaiaro Valencik (ECF
No. 7) and the rescheduled hearing on North Strabane Township and NVR, Inc. d/b/a Ryan Homes’ Motion
to Stay (ECF Nos. 80-81) are also scheduled for June 18, 2020, at the same time. The Debtor is not
requesting that those hearings be rescheduled.
Case 20-21595-GLT        Doc 90   Filed 06/12/20 Entered 06/12/20 15:19:44     Desc Main
                                  Document     Page 2 of 3


       4.     The United States Trustee filed a Response to the Motions. See ECF Nos.

57 & 58. In its Response, the United States Trustee stated that creditors have expressed

interest in serving on an Official Committee of Unsecured Creditors and that it was in the

process of attempting to appoint the creditors’ committee. Id. at ¶ 4.

       5.     The United States Trustee asked for additional time for the Unsecured

Creditors’ Committee to form and select counsel and then they would need time for

counsel to review the motions and pleadings.

       6.     Debtor’s counsel believes this request was reasonable and consented.

       7.     A formation meeting for an Unsecured Creditors’ Committee will be held on

June 17, 2020, the day before the scheduled hearings. See ECF No. 56.

       8.     Furthermore, multiple creditors either objected to the settlement motions or

joined the United States Trustee’s response.

       9.     Debtor’s counsel has entered into discussions with opposing counsel

regarding the settlement objections. Debtor’s counsel has schedule several calls next

week with opposing counsel to discuss the Motions and objections. Debtor’s counsel is

also providing the requested pleadings with those objectors to fully inform the parties of

the Debtor’s position.

       10.    The Debtor is requesting that the hearings on the Motions and any

objections be rescheduled to Thursday, August 6, 2020.

       11.    Rescheduling the hearings does not prejudice any party in this matter.

       WHEREFORE, the Debtor requests this Honorable Court reschedule the hearings

on the Motions for an Order (I) Approving the Assumption of the Settlement Agreement

and Release, (II) Approving the Sale of Certain Insurance Policies, and (III) Issuing an
Case 20-21595-GLT     Doc 90   Filed 06/12/20 Entered 06/12/20 15:19:44     Desc Main
                               Document     Page 3 of 3


Injunction Pursuant to the Sale of Certain Insurance Policies related to the insurance

policies with Mutual Benefit Insurance Company and Westfield Insurance Company for

August 6, 2020, or as the Court’s schedule permits.

                                               Respectfully submitted.



DATE: June 12, 2020                            BY: /s/ Donald R. Calaiaro
                                               Donald R. Calaiaro, PA I.D. #27538
                                               dcalaiaro@c-vlaw.com

                                               CALAIARO VALENCIK
                                               938 Penn Avenue, Suite 501
                                               Pittsburgh, PA 15222-3708
                                               (412) 232-0930
